Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 6/15/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-9 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for controlling foam comprising: providing food composition comprising a foam control agent and a foodstuff, the foam control agent comprising at least one of the following: mono glycidyl ether adducts or diglycidyl ether adducts

    PNG
    media_image1.png
    650
    531
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    728
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    729
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    812
    528
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    529
    media_image5.png
    Greyscale
. 
The closest prior art of Wachala et al. (US 3,990,905) teaches a method wherein some compounds can control foam at least one of a mono glycidyl ether adducts or diglycidyl ether adducts wherein R1 is n-butyl, and R2 is 2-ethylhexyl, however, fails to expressly disclose the claimed method with adducts from the listed group used specifically as claimed.
The other references of record do not teach or suggest the combined limitations not taught by Wachala (‘905).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 15, 2022